             Case 5:21-cv-02767-NC Document 1 Filed 04/16/21 Page 1 of 11



 1   LAW OFFICES OF STEPHENSON, ACQUISTO & COLMAN, INC.
     JOY STEPHENSON-LAWS, ESQ.        (SBN 113755)
 2
     RICHARD A. LOVICH, ESQ.           (SBN 113472)
 3   KARLENE J. ROGERS-ABERMAN, ESQ. (SBN 237883)
     DAVID F. MASTAN, ESQ.               (SBN 152109)
 4
     JENNIFER JIAO, ESQ.                  (SBN 292205)
 5   303 N. Glenoaks Blvd., Suite 700
     Burbank, CA 91502
 6
     Telephone: (818) 559-4477
 7   Facsimile: (818) 559-5484
 8
     Attorneys for Plaintiff,
 9   STANFORD HEALTH CARE
10
                       IN THE UNITED STATES DISTRICT COURT
11                       NORTHERN DISTRICT OF CALIFORNIA
                                 SAN JOSE DIVISION
12
13
14   STANFORD HEALTH CARE, a                  Case No.:
     California nonprofit corporation;
15                                            COMPLAINT FOR DAMAGES FOR:
16                       Plaintiff,
                                              1.     BREACH OF IMPLIED IN FACT
17           v.                                      CONTRACT; AND
18   ANTHEM INSURANCE COMPANIES, 2.                  QUANTUM MERUIT
19   an Indiana insurance corporation; and
     DOES 1 THROUGH 25, inclusive,
20
                         Defendants.
21
22
23
24
25
26
27
28
     27255                                  -1-    COMPLAINT FOR 1. BREACH OF IMPLIED-IN-
                                                   FACT CONTRACT; AND 2. QUANTUM MERUIT
             Case 5:21-cv-02767-NC Document 1 Filed 04/16/21 Page 2 of 11



 1                             COMPLAINT FOR DAMAGES
 2
 3                                             PARTIES
 4
 5                 1.    Plaintiff STANFORD HEALTH CARE ("STANFORD
 6   HOSPITAL") is a nonprofit corporation organized and existing pursuant to the
 7   laws of the State of California. STANFORD HOSPITAL has its principal place of
 8   business in the County of Santa Clara, State of California. STANFORD
 9   HOSPITAL renders medically necessary services (including emergency services),
10   supplies and/or equipment to patients.
11
12                 2.    Defendant ANTHEM INSURANCE COMPANIES (“BCBS
13   INDIANA”) is an insurance company that is organized and existing pursuant to the
14   laws of the State of Indiana. BCBS INDIANA has its principal place of business in
15   the City of Indianapolis, State of Indiana. BCBS INDIANA arranges for the
16   provision of health care services to its enrollees and/or pays for or reimburses part
17   or all of the costs for those services.
18
19                 3.    STANFORD HOSPITAL is unaware of the true names and
20   capacities, whether corporate, associate, individual, partnership or otherwise of
21   defendants Does 1 through 25, inclusive, and therefore sues such defendants by
22   such fictitious names. STANFORD HOSPITAL will seek leave of the Court to
23   amend this complaint to allege their true names and capacities when ascertained.
24
25                 4.    Defendant BCBS INDIANA and Does 1 through 25, inclusive,
26   shall be collectively referred to as "Defendants."
27
28                 5.    Defendants, and each of them, at all relevant times, have
     27255                                  - 2 - COMPLAINT FOR 1. BREACH OF IMPLIED-IN-
                                                     FACT CONTRACT; AND 2. QUANTUM MERUIT
          Case 5:21-cv-02767-NC Document 1 Filed 04/16/21 Page 3 of 11



 1   transacted business in the State of California.
 2
 3                 6.    STANFORD HOSPITAL is informed, believes, and thereon
 4   alleges that at all relevant times, each of the defendants, including the defendants
 5   named "Doe" were and are the agent, employee, employer, joint venturer,
 6   representative, alter ego, subsidiary, and/or partner of one or more of the other
 7   defendants, and were, in performing the acts complained of herein, acting within
 8   the scope of such agency, employment, joint venture, or partnership authority,
 9   and/or are in some other way responsible for the acts of one or more of the other
10   defendants.
11
12                             JURISDICTION AND VENUE
13
14                 7.    Federal diversity jurisdiction exists pursuant to 28 U.S.C.
15   Section 1332. Plaintiff is a California nonprofit corporation with its principal place
16   of business in Santa Clara, California. Defendant BCBS INDIANA is an insurance
17   corporation that is organized and existing pursuant to the laws of the State of
18   Indiana. Therefore, complete diversity of citizenship exists. The amount in
19   controversy, exclusive of interest and costs, exceeds the sum or value of $75,000.
20
21                 8.    Venue in the Norther District of California is proper pursuant to
22   28 U.S.C. Section 1391 because a substantial part of the events or omissions on
23   which the claims asserted herein are based in this District.
24
25                       COMMON FACTUAL BACKGROUND
26
27                 9.    On various dates of service, STANFORD HOSPITAL provided
28   medically necessary services, supplies and/or equipment to patients identified in
     27255                                   - 3 - COMPLAINT FOR 1. BREACH OF IMPLIED-IN-
                                                       FACT CONTRACT; AND 2. QUANTUM MERUIT
             Case 5:21-cv-02767-NC Document 1 Filed 04/16/21 Page 4 of 11



 1   Exhibit A (the “Patients”)1
 2
 3                  10.     STANFORD HOSPITAL is informed and believes and thereon
 4   alleges that at all relevant times, the Patients were an enrolled beneficiary and/or
 5   member of a health plan sponsored, administered and/or funded by BCBS
 6   INDIANA.
 7
 8                  11.     At all relevant times, BCBS INDIANA and/or its agent and/or
 9   affiliate authorized the medical services rendered to the Patients by STANFORD
10   HOSPITAL.
11
12                  12.     STANFORD HOSPITAL’s usual and customary total billed
13   charges for the medically necessary care rendered to the Patients amounted to
14   $2,047,769.76.
15
16                  13.     STANFORD HOSPITAL timely and properly submitted the
17   bill for payment for the medically necessary care rendered to the Patients.
18
19                  14.     To date, BCBS INDIANA and/or its agents have issued only
20   $78,771.30 for the medically necessary services rendered to the Patients.
21
22                                           COUNT ONE
23                        (BREACH OF IMPLIED-IN-FACT CONTRACT)
24
25                  15.     STANFORD HOSPITAL incorporates by reference the
26
27
     1
      Stanford has limited disclosure of patient identification here pursuant to the privacy provisions
28
     of the Health Insurance Portability & Accountability Act (“HIPAA”), 42 U.S.C. §§ 1320d et seq.
     27255                                         -4-     COMPLAINT FOR 1. BREACH OF IMPLIED-IN-
                                                           FACT CONTRACT; AND 2. QUANTUM MERUIT
          Case 5:21-cv-02767-NC Document 1 Filed 04/16/21 Page 5 of 11



 1   allegations contained in paragraphs 1-14 as if fully set forth herein.
 2
 3                  16.   At all relevant times, Anthem Blue Cross was a party to a
 4   written contract with STANFORD HOSPITAL (the “STANFORD HOSPITAL /
 5   Anthem Contract”). According to the STANFORD HOSPITAL / Anthem
 6   Contract, STANFORD HOSPITAL agreed to render medically necessary care to
 7   individual enrollees of Anthem Blue Cross health plans, including out-of-state
 8   affiliates of Anthem Blue Cross as part of the Blue Card Program. In exchange for
 9   access to the discounted rates at STANFORD HOSPITAL called for in the
10   contract, each such affiliate was to pay such hospitals and/or physicians for the
11   medically necessary care rendered to the individual enrollees of that affiliate's
12   health plan.
13
14                  17.   At all relevant times, BCBS INDIANA was an out-of-state
15   affiliate of Anthem Blue Cross subject to the STANFORD HOSPITAL / Anthem
16   Contract and hence agreed to pay hospitals and/or physicians for the medically
17   necessary care rendered to the individual enrollees of BCBS INDIANA pursuant to
18   the terms of the STANFORD HOSPITAL / Anthem Contract.
19
20                  18.   At all relevant times, STANFORD HOSPITAL was a party to
21   the STANFORD HOSPITAL / Anthem Contract as a provider of medically
22   necessary care for the benefit of all individual enrollees of Anthem Blue Cross and
23   out-of-state Anthem Blue Cross affiliates' health plans. Thus, under the
24   STANFORD HOSPITAL / Anthem Contract, STANFORD HOSPITAL agreed to
25   render medically necessary care to the individual enrollees of BCBS INDIANA; in
26   exchange, BCBS INDIANA, as a member of the Blue Card Program, agreed to pay
27   STANFORD HOSPITAL the negotiated rates pursuant to the terms of the
28   STANFORD HOSPITAL / Anthem Contract for that care. In general, the
     27255                        - 5 - COMPLAINT FOR 1. BREACH OF IMPLIED-IN-
                                                     FACT CONTRACT; AND 2. QUANTUM MERUIT
             Case 5:21-cv-02767-NC Document 1 Filed 04/16/21 Page 6 of 11



 1   negotiated rates under the STANFORD HOSPITAL / Anthem Contract provided
 2   for medically necessary care to be paid at a discount off of STANFORD
 3   HOSPITAL's usual and customary total billed charges.
 4
 5                 19.   Under the STANFORD HOSPITAL / Anthem Contract,
 6   STANFORD HOSPITAL agreed to submit bills, through Anthem Blue Cross, to
 7   BCBS INDIANA reflecting STANFORD HOSPITAL’s usual and customary total
 8   billed charges associated with rendering medically necessary care to the individual
 9   enrollees of BCBS INDIANA. In exchange, BCBS INDIANA agreed to process
10   and pay such claims according to the STANFORD HOSPITAL / Anthem Contract
11   (i.e., STANFORD HOSPITAL’s usual and customary total billed charges less a
12   specified discount).
13
14                 20.   STANFORD HOSPITAL’s usual and customary total billed
15   charges for rendering the medically necessary care to the Patients amounted to
16   $2,047,769.76. According to the STANFORD HOSPITAL / Anthem Contract,
17   BCBS INDIANA owed STANFORD HOSPITAL a balance of $294,173.01, after
18   application of the STANFORD HOSPITAL / Anthem Contract discount.
19
20                 21.   To date, BCBS INDIANA has paid only $78,771.30 for the
21   medically necessary services rendered to the Patients. As a result of the breach by
22   BCBS INDIANA, STANFORD HOSPITAL suffered damages in the sum of
23   $215,401.71, the amount due pursuant to the STANFORD HOSPITAL / Anthem
24   Contract.
25
26                                     COUNT TWO
27
28
     27255                                   -6-   COMPLAINT FOR 1. BREACH OF IMPLIED-IN-
                                                   FACT CONTRACT; AND 2. QUANTUM MERUIT
           Case 5:21-cv-02767-NC Document 1 Filed 04/16/21 Page 7 of 11



 1                                  (QUANTUM MERUIT)
 2
 3                22.    STANFORD HOSPITAL incorporates by reference the
 4   allegations contained in paragraphs 1-13 as if fully set forth herein.
 5
 6                23.    In the alternative, should it be found no contractual relationship
 7   exists between STANFORD HOSPITAL and BCBS INDIANA and/or its agents
 8   should nevertheless be fully paid under the theory of quantum meruit.
 9
10                24.    STANFORD HOSPITAL is informed and believes and thereon
11   alleges that BCBS INDIANA and/or its agents promised its beneficiaries
12   (including the Patients) it would arrange for and/or pay for medically necessary
13   care needed by them. Accordingly, when STANFORD HOSPITAL rendered
14   medically necessary care to the Patients, BCBS INDIANA benefited because
15   STANFORD HOSPITAL thereby assisted BCBS INDIANA in meeting its
16   obligation to arrange for and/or pay for medically necessary care to its enrollees,
17   including the Patients.
18
19                25.    By its words and/or conduct, BCBS INDIANA and/or its agent
20   requested that STANFORD HOSPITAL provide the Patients. with medically
21   necessary care.
22
23                26.    Acting pursuant to BCBS INDIANA’s implied and/or express
24   request, STANFORD HOSPITAL provided medically necessary care to the
25   Patients.
26
27                27.    STANFORD HOSPITAL’s rendering of medically necessary
28   care to the Patients was intended to, and did, benefit the Patients, and therefore
     27255                                    - 7 - COMPLAINT FOR 1. BREACH OF IMPLIED-IN-
                                                      FACT CONTRACT; AND 2. QUANTUM MERUIT
             Case 5:21-cv-02767-NC Document 1 Filed 04/16/21 Page 8 of 11



 1   BCBS INDIANA.
 2
 3                 28.   For rendering the medically necessary care to the Patients,
 4   STANFORD HOSPITAL reasonably expected BCBS INDIANA to fully
 5   reimburse STANFORD HOSPITAL its billed rate of $2,047,769.76.
 6
 7                 29.   BCBS INDIANA has paid only $78,771.30 and continues to
 8   refuse to properly reimburse STANFORD HOSPITAL, leaving an outstanding
 9   balance of $1,968,998.46, despite demands thereof.
10
11                 30.   Within the past two years, STANFORD HOSPITAL demanded
12   BCBS INDIANA and/or its agents to pay for the medically necessary care
13   rendered to the Patients but BCBS INDIANA and/or its agents have refused.
14
15                 31.   As a result of BCBS INDIANA’s misconduct and/or the
16   misconduct of its agents, STANFORD HOSPITAL has suffered damages in the
17   amount of $1,968,998.46.
18
19
20   ////
21
22   ////
23
24   ////
25
26   ////
27
28   ////
     27255                                   -8-    COMPLAINT FOR 1. BREACH OF IMPLIED-IN-
                                                    FACT CONTRACT; AND 2. QUANTUM MERUIT
             Case 5:21-cv-02767-NC Document 1 Filed 04/16/21 Page 9 of 11



 1                                 PRAYER FOR RELIEF
 2   WHEREFORE, STANFORD HOSPITAL prays for judgment as follows:
 3
 4   For the First Cause of Action:
 5                 1.    for the principal sum of $215,401.71 and for interest on such
 6   principal sum at the rate of 15% per annum, pursuant to Cal. Health & Safety Code
 7   § 1371; or, in the alternative, for interest on such principal sum at the rate of 10%
 8   per annum, pursuant to Cal. Civ. Code § 3289;
 9
10   For the Second Cause of Action (in the alternative):
11                 1.    for the principal sum of $1,968,998.46 and for interest on such
12   principal sum at the rate of 15% per annum, pursuant to Cal. Health & Safety Code
13   § 1371; or, in the alternative, for interest on such principal sum at the rate of 10%
14   per annum, pursuant to Cal. Civ. Code § 3289;
15
16   For all Causes of Action:
17                 2.    for all costs of suit incurred herein; and,
18                 3.    for such other and further relief as the Court deems just and
19   proper.
20
21   Dated: 16 April 2021
22                                                LAW OFFICES OF STEPHENSON,
                                                   ACQUISTO & COLMAN, INC.
23
24                                                            /s/ Jennifer Jiao
25                                                       JENNIFER JIAO
26                                                         Attorneys for
                                                     STANFORD HEALTH CARE
27
28
     27255                                    -9-     COMPLAINT FOR 1. BREACH OF IMPLIED-IN-
                                                      FACT CONTRACT; AND 2. QUANTUM MERUIT
Case 5:21-cv-02767-NC Document 1 Filed 04/16/21 Page 10 of 11




           EXHIBIT A
                                                                                    STANFORD HEALTH CARE V. BLUE CROSS BLUE SHIELD OF INDIANA
                                                                                                            FC 27255
                                            No. Last Name       First Name    File NumberAdmit Date Discharge Date    Patient ID  Total Charges    Expected     Total Paid    Underpaid
                                             1       B                A      00006344138312/11/2018 12/14/2018      YZD988M95794   $348,359.40    $59,991.32    $38,348.32   $21,643.00
                                             2       B                C      000064800472  6/5/2019    6/5/2019     XDP723M89854   $16,953.00     $10,049.74     $4,960.78    $5,088.96
Case 5:21-cv-02767-NC Document 1 Filed 04/16/21 Page 11 of 11




                                             3       H                C      000066130809 1/10/2020   1/10/2020     VWF237A20401   $103,929.76    $35,473.02      $377.20    $35,095.82
                                             4       L                K      000065887666  3/4/2020    3/4/2020     XDP032A55900   $16,328.11     $10,938.00       $0.00     $10,938.00
                                             5       S                H      00006354052011/17/2018    1/4/2019     XDP606M92664  $1,143,757.22   $16,116.00       $0.00     $16,116.00
                                             6       V                C      000066392230 2/17/2020   2/19/2020     YZD675M77706   $169,127.25    $44,654.93       $0.00     $44,654.93
                                                                                                                                  $1,798,454.74   $177,223.01   $43,686.30   $133,536.71
